Graves, O. J.
This is a certiorari to review proceedings of the drain commissioner of the township of Lapeer to locate and construct a ditch generally known as Pine Creek Ditch No. 2. The proceedings were had under the law of 1875, Pub. Act No. 140. The record discloses numerous errors, but it is needless to refer to more than one or two. No attempt was made to give the dimensions of the ditch in the venire: A line was referred to, but that was not identified with any precision. It could only be made definite by supposing it was to follow the meanderings of the creek, but it is admitted that in fact it was not run out in accordance with that construction. This fault in the-venire was fatal. Kroop v. Forman 31 Mich. 144.
According to the evidence in the record the oath administered to the jury did not point out the liue of the ditch nor specify its dimensions, but referred to it merely as “Pine Creek Ditch No. 2.” There is consequently no proper proof of record that their oath applied to a projected ditch of any specific character and predetermined location, and yet it was necessary that it should.
Without noticing other defects it is plain that these must compel us to quash the proceedings.
The other Justices concurred.